Citation Nr: 9910173	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-26 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for dizziness. 

4.  Entitlement to service connection for a dental disorder.

5.  Entitlement to service connection for multiple joint 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the benefits 
sought on appeal.  

The veteran appeared and testified at a Travel Board hearing 
before the undersigned Board Member in January 1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  There is competent medical evidence demonstrating that 
the veteran currently suffers from tinnitus and hearing loss 
by VA standards.

3.  There is competent medical evidence of record sufficient 
to show that the veteran's currently diagnosed hearing loss 
and tinnitus are causally or etiologically related to 
service.

4.  There is no competent medical evidence showing a nexus or 
link between the veteran's current gastrointestinal disorder 
and his period of active service.

5.  There is no competent medical evidence showing a nexus or 
link between the veteran's current dizziness and his period 
of active service.

6.  There is no competent medical evidence showing that the 
veteran currently suffers from a dental disorder.

7.  There is no competent medical evidence showing that the 
veteran currently suffers from multiple joint arthritis.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss and tinnitus were 
incurred during service. 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a gastrointestinal 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for dizziness.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a dental disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for multiple joint 
arthritis.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Further, where a 
veteran who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic conditions, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must determine whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well-
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In regard to whether a veteran incurred an injury during 
service, 38 U.S.C.A. § 1154(b) (West 1991) provides, in 
pertinent part, that, in any case where a veteran is engaged 
in combat during active service, lay or other evidence of 
service incurrence of a combat related injury will be 
considered sufficient proof of service connection if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence during service, and, to 
that end, VA shall resolve every reasonable doubt in favor of 
the veteran.

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well-
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation. If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

I.  Bilateral Hearing Loss and Tinnitus

The veteran contends that while serving in the United States 
Navy aboard the minesweeper U.S.S. Superior during World War 
II service, he was exposed to acoustic trauma as a result of 
the hundreds of mines his vessel was responsible for 
detonating, and as a loader for a 20-millimeter gun, which 
was also situated very close to the vessel's main 5-inch gun.  
The veteran's exposure to noise from these sources was 
confirmed by lay statements submitted by his commanding 
Officers on the U.S.S. Superior, [redacted] and [redacted]
[redacted].

The veteran's service medical records (SMRs) are devoid of 
any evidence that the veteran complained of, was treated for, 
or diagnosed with bilateral hearing loss or tinnitus.  
Moreover, the veteran's May 1946 report of physical 
examination upon separation from service notes there was no 
defect or disease affecting the ears or his hearing. 

Nevertheless, in the instant case, the veteran has asserted 
that he sustained bilateral hearing loss and tinnitus as a 
result of acoustic trauma sustained in combat.  The Board 
accepts the lay statements of the veteran and his commanding 
officers in the U.S. Navy, Mr. [redacted] and Mr. [redacted], as 
credible evidence pursuant to 38 U.S.C.A. § 1154, to find 
that the veteran did sustain injury to his ears during active 
service in the form of acoustic trauma. 

Post-service medical records show that on VA audiological 
examination in August 1993, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
60
60
80
LEFT
10
35
50
70
75

Speech recognition ability 80 percent in the right ear and 88 
percent in the left ear.  In a contemporaneous audiology 
note, the examiner noted that the veteran exhibited slightly 
asymmetrical, fast-sloping sensorineural hearing loss for 
frequencies at and above 1.0 kHz.   

In order to determine whether the veteran has incurred 
service-connected hearing impairment, the Board must first 
analyze whether the veteran is shown to be hearing impaired 
by VA standards, pursuant to 38 C.F.R. § 3.385 (1998), which 
states that 

impaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Clearly, the veteran currently manifests bilateral hearing 
loss as provided for by VA regulations.  The Board also 
concludes that the veteran suffers from tinnitus, as tinnitus 
is found to be associated with high frequency sensorineural 
hearing loss, as is manifested by the veteran's current 
hearing loss.  

In consideration of the fact that the veteran sustained 
acoustic trauma during his period of active service, coupled 
with his currently diagnosed high-frequency sensorineural 
bilateral hearing impairment, the Board concludes that the 
evidence is at least in relative equipoise on the question of 
whether the veteran's bilateral hearing loss and tinnitus 
were incurred during service.  Therefore, in consideration of 
the provisions of 38 U.S.C.A. § 1154(b) and the application 
of the benefit-of- the-doubt doctrine set forth in 38 
U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), service connection for bilateral hearing loss and 
tinnitus will be established.  38 U.S.C.A. § 1110.

II.  Gastrointestinal Disorder

The veteran contends he originally incurred his current 
gastrointestinal disorder during service.

The SMRs contain a treatment record from the U.S.S. Superior 
reflecting that the veteran was "observed over a long period 
of time, and found to have seasickness. Whenever ship is at 
sea patient is forced to spend most of time in bed, with 
frequent vomiting."  The SMRs are otherwise devoid of any 
evidence that the veteran complained of, was treated for, or 
diagnosed with, any gastrointestinal disorder.  Moreover, the 
veteran's May 1946 report of physical examination upon 
separation from service noted no disorder affecting the 
gastrointestinal system.

Post-service medical records include VA treatment records for 
the period October 1987 through July 1989, January and 
February 1994, and January 1995, show the veteran was seen 
for various sorts of gastrointestinal discomfort, such as 
heartburn and esophageal reflux.  A September 1993 VA 
consultation record assessed the veteran with "[h]iatal 
hernia with symptoms of reflux, resolved with Tagamet."

There is also an August 1995 VA hospital summary of the 
veteran's esophagogastroduodenoscopy and laparoscopic 
cholecystectomy.  The diagnoses were cholelithiasis status 
post laparoscopic cholecystectomy and duodenitis with several 
small ulcerations.  There was no suggestion that these 
diagnoses were in any way related to service.

Although the medical evidence shows the veteran suffers from 
a gastrointestinal disorder causing a current disability, 
there is no competent medical evidence showing this 
disability is related to service.  Indeed, there is no 
evidence from the SMRs showing that the veteran suffered from 
any organic gastrointestinal disorder, as the only time he 
displayed symptoms of a gastrointestinal disorder was when he 
suffered from seasickness while his vessel was underway at 
sea.

Therefore, the only evidence of record to support the 
veteran's claims of service connection for a gastrointestinal 
disorder are his own written contentions and hearing 
testimony.  However, as a matter of law, these statements do 
not satisfy the medical nexus requirement and cannot, 
therefore, render his claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence showing that 
his current gastrointestinal disorder is related to service.  
By this decision, the Board is informing the veteran that 
medical evidence of causation is required to render his claim 
well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

III.  Dizziness

The veteran contends his current dizziness was first incurred 
during service.  The SMRs are devoid of any evidence that the 
veteran complained of, was treated for, or diagnosed with, 
dizziness.  Moreover, the veteran's May 1946 report of 
physical examination upon separation from service made no 
indication that the veteran suffered from dizziness.

Various VA treatment records for the period March 1989 
through June 1992 show that the veteran was seen for multiple 
complaints of dizziness or vertigo, sometimes associated by 
nausea and/or vomiting.  There was some suggestion that these 
symptoms were due to the veteran's elevated blood pressure, 
but a definite etiological cause of the dizziness has not 
been determined.  There has been no competent medical 
evidence showing that the veteran suffered from dizziness 
during service, or that the current dizziness is somehow 
related to service. 

Therefore, the only evidence of record to support the 
veteran's claims of service connection for dizziness are his 
own written contentions and hearing testimony.  However, as a 
matter of law, these statements do not satisfy the medical 
nexus requirement and cannot, therefore, render his claim 
well grounded.  Espiritu. (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed is medical evidence showing that his current 
dizziness is related to service.  By this decision, the Board 
is informing the veteran that medical evidence of causation 
is required to render his claim well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette. 

IV.  Dental Disorder

The veteran contends that due to the close proximity of mine 
explosions to his vessel during service, his teeth were 
loosened, eventually causing him to lose most of his teeth 
after service.  

The SMRs are devoid of any evidence that the veteran 
complained of, was treated for, or diagnosed with, a dental 
disorder.  Moreover, the veteran's May 1946 report of 
physical examination upon separation from service made no 
indication that the veteran suffered from a dental disorder, 
although it was noted that the veteran had four missing 
teeth, as was noted on the veteran's May 1994 examination 
upon entry into service.

There are no post-service medical records showing that the 
veteran complained of, was treated for, or diagnosed with, a 
dental disorder.  Indeed, the post-service medical records 
are silent concerning the issue of whether the veteran 
suffers from a dental disorder.  

Thus, the only evidence of record to support the veteran's 
claims of service connection for a dental disorder are his 
own written contentions and hearing testimony.  However, as a 
matter of law, these statements do not satisfy the medical 
nexus requirement and cannot, therefore, render his claim 
well grounded.  Espiritu. (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed is medical evidence showing that the veteran 
currently suffers from a dental disorder and, if so, whether 
such a disability is related to service.  By this decision, 
the Board is informing the veteran that medical evidence of a 
current disability and causation is required to render his 
claim well grounded.  38 U.S.C.A. § 5107(a); Robinette. 

V.  Multiple Joint Arthritis

The veteran contends that he currently suffers from multiple 
joint arthritis, and that this disability was incurred during 
service as a result of the hardship he encountered aboard the 
U.S.S. Superior, specifically, that the decks were all steel 
without cushions, and that he was exposed to very cold 
weather off the coast of Korea after serving a long time in a 
much milder climate.

The SMRs are devoid of any evidence that the veteran 
complained of, was treated for, or diagnosed with, any joint 
arthritis, nor was there any record of him sustaining any 
injury to his joints.  Moreover, the veteran's May 1946 
report of physical examination upon separation from service 
made no indication that the veteran suffered from any joint 
arthritis or pain.

The post-service medical show the veteran underwent a status 
post open reduction and internal fixation, left femoral neck 
fracture, with ace screws, in December 1990, as a result of a 
fall from a ladder.  There is no medical evidence that 
arthritis was a residual of this injury, nor do any of the 
post-service medical records show that the veteran was 
diagnosed with any manifestation of arthritis, including 
multiple joint arthritis, at any time after service, 
including within one year of service as required for 
presumptive service connection under 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309.

Thus, the only evidence of record to support the veteran's 
claims of service connection for multiple joint arthritis are 
his own written contentions and hearing testimony.  However, 
as a matter of law, these statements do not satisfy the 
medical nexus requirement and cannot, therefore, render his 
claim well grounded.  Espiritu. (holding that laypersons are 
not competent to offer medical opinions).  In other words, 
what is needed is medical evidence showing that the veteran 
currently suffers from multiple joint arthritis and, if so, 
whether such a disability is related to service.  By this 
decision, the Board is informing the veteran that medical 
evidence of a current disability and causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette. 

VI.  Conclusion

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is granted, subject to the laws and regulations 
governing monetary awards.

Well-grounded claims not having been submitted, service 
connection for a gastrointestinal disorder, dizziness, a 
dental disorder, and multiple joint arthritis, are denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

